DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
In light of the Applicant’s amendments, the previous election restriction requirement in Office action mailed dated 12/08/2020 is withdrawn and the previously withdrawn claims are rejoined.
Claims 16-18, 20-22, 24, and 26-31, are pending and being examined.

Response to Amendment
The previous rejections of Claims 16-22, 24, and 26-31, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light of the Applicant’s amendments and cancellation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-22, 24, and 26-29, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, and 11-19, of copending Application No. 15/044,195 (hereinafter App. No. ‘195). 
Regarding claims 16-18, 20-22, 24, and 26-29, App. No. ‘195 claims a curable composition comprising: a hydrogenated bisphenol A diglycidyl ether in an amount between about 70 to about 90 weight percent, an aliphatic oxetane compound in an amount between about 10 to about 30 weight percent, and a thermal cure initiator in an amount between about 0.5 to about 1 weight percent, wherein the thermal cure initiator is selected from a Bronsted acid, a Lewis acid, a latent thermal acid generator, and any combination thereof, wherein the aliphatic oxetane compound has the structure of 
    PNG
    media_image1.png
    115
    356
    media_image1.png
    Greyscale
wherein R1 is selected from the group consisting of hydrogen, C1 to C12 alkyl, Cl to C12 haloalkyl, C1 to C12 alkoxy and C1 to C12 alkyloyl groups; R2 is selected from C1 to C12 alkylene groups; R3 is selected from hydrogen, linear C1 to C12 alkyl, branched C3 to C12 alkyl and C5 to C12 cycloalkyl groups, and x is an integer from 1 to 2,wherein the composition does not include an antioxidant, and wherein, when cured, the composition demonstrates a water vapor transmission rate of 3.1 to 4.8 [g/m2- days], an initial transmission at 400 nm of 93.1% to 93.5% and a transmittance after 10 days at 85°C/85 RH at 450 nm of 92.8% and 93.0% (See claims 1 and 2), wherein the aliphatic oxetane compound has a molecular weight of less than 500 g/mol (See claim 4). 
App. No. ‘195 also claims a method of making an electronic device comprising the steps: providing a substrate having on one side at least an electronic circuit, applying on such side a layer of a composition according to claim 1, optionally bonding a second substrate on said layer, curing the composition by heating up to a temperature of 80-120.degree. C. (Claim 11), an electronic device comprising at least a substrate, a light emitting compound, and a layer of the cured composition according to claim 1, wherein the layer of the cured composition has an initial transmittance of at least 85% at 400 nm wavelength, (claim 12), and a method of making an organic light emitting diode (OLED) device comprising the steps: providing a substrate having bound on one side one or more OLED stacks, applying on the surface of the OLED stack(s) a layer of a composition according to claim 1, optionally bonding a second substrate on said layer, curing the composition by heating up to a temperature of 80-120.degree. C, (claim 13). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach each and every component and read upon the claims in an anticipatory fashion.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-18, 20-22, 24, 27, and 29-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-284500 A to Shichiri et al. (hereinafter Shichiri) and in further view of JP 2009-120632 A to Ishidai et al. (hereinafter Ishidai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry).

Regarding claims 16-18, 20-22, 24, 27, and 29-31, Shichiri teaches in example 5, 80 parts (79.6 wt%) of hydrogenated bisphenol A diglycidyl ether (YX8034), 20 parts (19.9 wt%) of an aliphatic oxetane and 0.5 parts (0.49 wt%) of RP 2074 (i.e. (tolylcumyl) iodonium tetrakis (pentafluorophenyl) borate), (See Table 1, para 79). The Oxetane can specifically be Oxt 221 (i.e. 3-ethyl-3-{[(3-ethyl oxetane-3-yl)methoxy]methyl}oxetane), or Oxt-101 (i.e. 3-ethyl-3-hydroxymethyl oxetane), (See Table 1). The above composition is irradiated, heated and cured (para 74), and has an initial light transmittance at 400 nm of 99.7, (See Example 5, Table 1, para 79), which meets the claimed initial transmittance cited in claim 20. The composition can further have additives such as adhesion improvers (para 54), which meets claims 21-23. The above OXT-221 meets the claimed wt% amount of aliphatic oxetane and MW of claims 16-18 and 23, as cited in Table 1 and para 54 of the Applicant's specification, the above YX8034 meets the cycloaliphatic epoxy compound cited in claim 16 and 23, as cited by the Applicant in para 36 of the Applicant's specification. There is also no antioxidant in the Examples of Shichiri.
Shichiri further teaches the above composition can be used as an adhesive to bond an optical circuit such as light emitting optical components to a substrate as well as a sealant (para 66), which meets the encapsulate cited in claim 31. Shichiri also teaches specifically wherein the optical components are bonded to a substrate by applying the adhesive to the optical component and having it sandwiched between two glasses and cured at 80 deg C for 30 minutes (para 74) which meets the optical circuit bonded on the first face of a substrate, with the adhesive layer on the optical circuit with a transparent second substrate on top which meets claims 24, 25, 26, 27, 29 and 30. Shichiri also teaches that other substrates may further be laminated to the substrate via the adhesive and curing (para 67-71). 
Shichiri further teaches that the cationic photopolymerization initiator is not limited and can include an ionic photoacid generation type such as an aromatic sulfonium salt (para 20-21).
Shichiri does not explicitly teach the thermal cure initiators listed in claims 16, 24 and 26.
However, Ishidai teaches a polymerizable composition comprising at least one alicyclic epoxy compound, at least one oxetane, and at least one acid generator (See abstract) used in the field of optical semiconductor sealing and adhesive applications (para 2), which is in the same field of use of epoxy and oxetane compositions for optical sealants and adhesives as cited above in Shichiri. Ishidai further teaches a salt acid generator that has the formula (1)
    PNG
    media_image2.png
    156
    218
    media_image2.png
    Greyscale
, wherein A is a benzyl group (para 13), which is an example of known aromatic sulfonium salt. Specifically, the formula (1) used is SI-100L (Examples, Table 1, para 88), which is benzyl(4-hydroxyphenyl)methylsulfonium hexafluoroantimonate as evidenced by page 1 of STN Registry, and meets the claimed benzyl sulfonium salt as the thermal cure initiator cited in claims 16, 19, 24, and 26. Ishidai further teaches above sulfonium salt having formula (1) will have improved light fastness, heat resistance and reduced yellow coloring when compared to a triarylsulfonium salt (para 32). The above formula (1) can be used to cure the composition by heat and UV radiation (para 82), which is further compatible with the UV/heat curing method cited in the Examples above in Shichiri. 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the SI-100L acid generator of Ishidai for the cationic initiator of Shichiri because Shichiri teaches that aromatic sulfonium salts can be used as a cationic photopolymerization initiator, Ishidai teaches the same field of use of epoxy and oxetane compositions for optical sealants and adhesives as cited above in Shichiri, Ishidai further teaches an example of an aromatic sulfonium salt having formula (1), Ishidai also teaches the sulfonium salt having formula (1) will have improved light fastness, heat resistance and reduced yellow coloring when compared to a triarylsulfonium salt (para 32) and the composition can be cured by heat and UV radiation (para 82), which is further compatible with the UV/heat curing method cited in the Examples above in Shichiri. 

Claim(s) 26 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichiri, and in further view of JP 2009-120632 A to Ishidai et al. (hereinafter Ishidai) and as evidenced by STN CAS Registry, “Sanaid SI 100L” entered 1990, copyright 2022, page 1-2, (hereinafter STN Registry), as applied to claim 16, and further in view of US 2003/0143423 A1 to McCormick et al. (hereinafter McCormick) and

Regarding claims 26 and 28, as cited above and incorporated herein, the combination of Shichiri and Ishidai teaches the claimed curable composition having the hydrogenated bisphenol A epoxy resin, the aliphatic oxetane and the benzyl sulfonium salt initiator thermal cure initiator, with no antioxidant, as well as the method of making the electronic article/device such as a light emitting device cited in claims 16-22, 24, 27, and 29-31.
Shichiri does not explicitly teach an OLED stack device cited in claim 26 and 28.
However, McCormick teaches an OLED device in Fig 2a 
    PNG
    media_image3.png
    322
    660
    media_image3.png
    Greyscale
, comprising an OED structure (i.e. organic emissive element (18), cathode (20), cathode pad (14) and anode pad (16)), a substrate (12), an adhesive covering the entire OED structure, and an encapsulation lid (24) (para 28). The above lid can be glass (para 25), which meets the claimed transparent second substrate. The above adhesive can be an epoxy (para 31), and the above OED structure meets the OLED stack (para 24), which meets the curable composition on the OLED stack which is on the first face of the substrate. McCormick further teaches an adhesive can further encapsulate the entire device (30) and extend from the substrate (12) to the encapsulation lid (24), which meets the encapsulant cited in claim 31.
Shichiri further teaches the composition is used as an adhesive or sealant for LED devices and applications (Shichiri, para 66-69), which is the same field of use as cited in McCormick, and Shichiri further teaches the composition has high/excellent transparency, heat and weather resistance (Shichiri, para 80).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the OLED stack device of McCormick in combination as the light emitting device with the composition of Shichiri because Shichiri teaches the composition is used as an adhesive or sealant for LED devices and applications (Shichiri, para 66-69), which is the same field of use as cited in McCormick, and Shichiri further teaches the composition has high/excellent transparency, heat and weather resistance (Shichiri, para 80) and the OLED of McCormick is an example of a suitable LED type device known in the art. 

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s request to address the double patenting rejections following an indication that claims are allowable, i.e. hold in abeyance a response, it is noted that the Applicant’s request is not a complete response. (See MPEP 804(I)(B)(1)).  MPEP 804(I)(B)(1) states a complete response to a nonstatutory patent rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer…” MPEP 804(I)(B)(1) also states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
On page 10-13, the Applicant argues that Shichiri teaches using a (tolylcumyl)idonium tetrakis (pentafluorophenyl) borate cure initiator, while Ishidai teaches using a benzyl sulfonium salt instead of a triarylsulfonium salt. Since Shichiri does not teach any triarylsulfonium salt, there would be no motivation to use the benzyl sulfonium salt of Ishidai. This is not persuasive because, as cited above, Shichiri further teaches that the cationic photopolymerization initiator is not limited and can include an ionic photoacid generation type such as an aromatic sulfonium salt (para 20-21). Furthermore, Ishidai teaches the benzyl sulfonium salt SI-100L, which is an example of known aromatic type sulfonium salt. Ishidai goes on to further teach that SI-100L has advantages over other aromatic sulfonium salts such as a triarylsulfonium salt. These advantages include improved light fastness, heat resistance and reduced yellow coloring (para 32). Thus, one skilled in the art in would have been motivated to look to Ishidai to modify Shichiri because Shichiri contemplates the use of aromatic sulfonium salt as a cationic photopolymerization initiator, Ishidai teaches an SI-100L as an example of an aromatic sulfonium salt, and Ishidai further teaches that it SI-100L has advantages over other aromatic sulfonium salts such as triarylsulfonium salt that include improved light fastness, heat resistance and reduced yellow coloring (para 32).
On page 14-15, in regards to claims 26 and 28, the Applicant makes the same arguments above, which are found unpersuasive as addressed above and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766